Dismissed and Memorandum Opinion filed October 13, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00337-CV
                                   ______________

                             LORETTER BROCK, Appellant
                                             V.

                            VERNA ROQUEMORE, Appellee


                         On Appeal from the 189th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2010-77799




                           MEMORANDUM OPINION

       This is an appeal from a Judicial Finding of Fact and Conclusion of Law Regarding
a Documentation or Instrument Purporting to Create a Lien signed December 17, 2010.
Appellant’s brief was originally due on or before May 27, 2011, but it was not filed. This
court ordered appellant to file her brief on or before June 28, 2011, or the appeal would be
dismissed. Appellant did not file a brief, but instead she filed a motion for extension of
time, requesting an extension of time to file her brief until August 27, 2011. The motion
was granted, with a notation that no further extensions would be granted absent exceptional
circumstances. Appellant again failed to file a brief or a further motion for an extension of
time.

        On September 15, 2011, this court again issued an order stating that unless appellant
filed a brief and a motion reasonably explaining why the brief was late on or before
September 30, 2011, the court would dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b). Appellant filed no response.

        Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                              2